Exhibit 99.1 Frontier Communications Investor Presentation November Safe Harbor Statement Forward-Looking Language This presentation contains forward-looking statements that are made pursuant to the safe harbor provisions of The Private Securities Litigation Reform Act of 1995.Thesestatements are made on the basis of management’s views and assumptions regarding future events and business performance.Words such as “believe,” “anticipate,” “expect”and similar expressions are intended to identify forward-looking statements.Forward-looking statements (including oral representations) involve risks and uncertainties thatmay cause actual results to differ materially from any future results, performance or achievements expressed or implied by such statements.These risks and uncertainties arebased on a number of factors, including but not limited to:Our ability to complete the acquisition of access lines from Verizon; the failure to obtain, delays in obtaining oradverse conditions contained in any required regulatory approvals for the Verizon transaction; the failure to receive the IRS ruling approving the tax-free status of the Verizontransaction; the ability to successfully integrate the Verizon operations into Frontier’s existing operations; the effects of increased expenses due to activities related to theVerizon transaction; the ability to migrate Verizon’s West Virginia operations from Verizon owned and operated systems and processes to Frontier owned and operated systemsand processes successfully; the risk that the growth opportunities and cost synergies from the Verizon transaction may not be fully realized or may take longer to realize thanexpected; the sufficiency of the assets to be acquired from Verizon to enable us to operate the acquired business; disruption from the Verizon transaction making it more difficultto maintain relationships with customers, employees or suppliers; the effects of greater than anticipated competition requiring new pricing, marketing strategies or new productor service offerings and the risk that we will not respond on a timely or profitable basis; reductions in the number of our access lines and High-Speed Internet subscribers; ourability to sell enhanced and data services in order to offset ongoing declines in revenue from local services, switched access services and subsidies; the effects of ongoingchanges in the regulation of the communications industry as a result of federal and state legislation and regulation; the effects of competition from cable, wireless and otherwireline carriers (through voice over internet protocol (VOIP) or otherwise); our ability to adjust successfully to changes in the communications industry and to implementstrategies for improving growth; adverse changes in the credit markets or in the ratings given to our debt securities by nationally accredited ratings organizations, which couldlimit or restrict the availability, or increase the cost, of financing; reductions in switched access revenues as a result of regulation, competition and/or technology substitutions;the effects of changes in both general and local economic conditions on the markets we serve, which can impact demand for our products and services, customer purchasingdecisions, collectability of revenue and required levels of capital expenditures related to new construction of residences and businesses; our ability to effectively manage servicequality; our ability to successfully introduce new product offerings, including our ability to offer bundled service packages on terms that are both profitable to us and attractive toour customers; changes in accounting policies or practices adopted voluntarily or as required by generally accepted accounting principles or regulators; our ability to effectivelymanage our operations, operating expenses and capital expenditures, to pay dividends and to repay, reduce or refinance our debt; the effects of bankruptcies and homeforeclosures, which could result in increased bad debts; the effects of technological changes and competition on our capital expenditures and product and service offerings,including the lack of assurance that our ongoing network improvements will be sufficient to meet or exceed the capabilities and quality of competing networks; the effects ofincreased medical, retiree and pension expenses and related funding requirements; changes in income tax rates, tax laws, regulations or rulings, and/or federal or state taxassessments; the effects of state regulatory cash management policies on our ability to transfer cash among our subsidiaries and to the parent company; our ability tosuccessfully renegotiate union contracts expiring in 2009 and thereafter; declines in the value of our pension plan assets, which could require us to make contributions to thepension plan beginning no earlier than 2010; our ability to pay dividends in respect of our common shares, which may be affected by our cash flow from operations, amount ofcapital expenditures, debt service requirements, cash paid for income taxes and our liquidity; the effects of any unfavorable outcome with respect to any of our current or futurelegal, governmental or regulatory proceedings, audits or disputes; the possible impact of adverse changes in political or other external factors over which we have no control;and the effects of hurricanes, ice storms or other severe weather.These and other uncertainties related to our business are described in greater detail in our filings with theSecurities and Exchange Commission, including our reports on Forms 10-K and 10-Q, and the foregoing information should be read in conjunction with these filings.Weundertake no obligation to publicly update or revise any forward-looking statements or to make any other forward-looking statement, whether as a result of new information,future events or otherwise unless required to do so by securities laws. Additional Information and Where to Find it This filing is not a substitute for the definitive prospectus/proxy statement included in the Registration Statement on Form S-4 that Frontier filed, and the SEC has declaredeffective, in connection with the proposed transactions described in the definitive prospectus/proxy statement. INVESTORS ARE URGED TO READ THE DEFINITIVEPROSPECTUS/PROXY STATEMENT BECAUSE IT CONTAINS IMPORTANT INFORMATION, INCLUDING DETAILED RISK FACTORS. The definitive prospectus/proxy statement andother documents filed or to be filed by Frontier with the SEC are or will be available free of charge at the SEC’s website, www.sec.gov, or by directing a request when such afiling is made to Frontier, 3 High Ridge Park, Stamford, CT 06905-1390, Attention: Investor Relations. This communication shall not constitute an offer to sell or the solicitation of an offer to buy securities, nor shall there be any sale of securities in any jurisdiction in which suchoffer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. Frontier’s stockholders approved the proposed transactions on October 27, 2009, and no other vote of the stockholders of Frontier or Verizon is required in connection with theproposed transactions. 2 Non-GAAP Financial Measures The Company uses certain non-GAAP financial measures in evaluating its performance.These include free cash flow and EBITDA or “operating cash flow”which we define as operating income plus depreciation and amortization.A reconciliation of the differences between EBITDA and free cash flow and themost comparable financial measures calculated and presented in accordance with GAAP is included in the tables that follow.The non-GAAP financialmeasures are by definition not measures of financial performance under generally accepted accounting principles and are not alternatives to operatingincome or net income reflected in the statement of operations or to cash flow as reflected in the statement of cash flows and are not necessarilyindicative of cash available to fund all cash flow needs.The non-GAAP financial measures used by the Company may not be comparable to similarlytitled measures of other companies. The Company believes that presentation of non-GAAP financial measures provides useful information to investors regarding the Company’s financialcondition and results of operations because these measures, when used in conjunction with related GAAP financial measures, (i) together provide a morecomprehensive view of the Company’s core operations and ability to generate cash flow, (ii) provide investors with the financial analytical frameworkupon which management bases financial, operational, compensation and planning decisions, and (iii) presents measurements that investors and ratingagencies have indicated to management are useful to them in assessing the Company and its results of operations.Management uses these non-GAAPfinancial measures to plan and measure the performance of its core operations, and its divisions measure performance and report to management basedupon these measures.In addition, the Company believes that free cash flow and EBITDA, as the Company defines them, can assist in comparingperformance from period to period, without taking into account factors affecting cash flow reflected in the statement of cash flows, including changes inworking capital and the timing of purchases and payments. The Company has shown adjustments to its financial presentations to exclude severance andearly retirement costs in 2004, 2005, 2006, 2007 and 2008, a pension curtailment gain in 2007, the favorable impact of a significant carrier disputesettlement in 2007, legal settlement costs and related expenses in 2007 and 2008 and management succession and strategic alternatives expenses in2004 because the Company believes that the magnitude of such costs incurred in any one period materially exceeds that which has been incurred by theCompany in any other period during 2004 through 2008 and/or because investors have indicated to management that such adjustments are useful tothem in assessing the Company and its results of operations. Management uses these non-GAAP financial measures to (i) assist in analyzing the Company’s underlying financial performance from period to period,(ii) evaluate the financial performance of its business units, (iii) analyze and evaluate strategic and operational decisions, (iv) establish criteria forcompensation decisions, and (v) assist management in understanding the Company’s ability to generate cash flow and, as a result, to plan for futurecapital and operational decisions.Management uses these non-GAAP financial measures in conjunction with related GAAP financial measures.TheCompany believes that the non-GAAP financial measures are meaningful and useful for the reasons outlined above. While the Company utilizes these non-GAAP financial measures in managing and analyzing its business and financial condition and believes they areuseful to management and to investors for the reasons described above, these non-GAAP financial measures have certain shortcomings.In particular,free cash flow does not represent the residual cash flow available for discretionary expenditures, since items such as debt repayments and dividends arenot deducted in determining such measure.EBITDA has similar shortcomings as interest, income taxes, capital expenditures, debt repayments anddividends are not deducted in determining this measure.Management compensates for the shortcomings of these measures by utilizing them inconjunction with their comparable GAAP financial measures.The information in this presentation should be read in conjunction with the financialstatements and footnotes contained in our documents filed with the U.S. Securities and Exchange Commission. 3 Company Overview 4 5 Frontier Communications today is …… Frontier Communications Corporation (NYSE: FTR) is one of the nation's largest rural localexchange carriers, offering local and long-distance telephone service, broadband Internet access,wireless Internet access, DISH satellite TV and more… Key Metrics 1 States 24 Access Lines 2,151,708 High Speed Internet Subscribers 621,331 LTM 9/30/2009 Revenue ($ in million) $2,144 LTM 9/30/2009 EBITDA2 ($ in million) $1,160 LTM 9/30/2009 FCF ($ in million) $476 1.Metrics as of September 30, 2009. 2.Represents Operating Cash Flow (EBITDA), as adjusted. For a detailed reconciliation of Operating Cash Flow (EBITDA), please see slide 29. •Geographic Highlights •Rural Footprint (13 Households / Sq Mile) •24 States; counties; 70 Local Market Clusters •Mature Cable VOIP Competition (70% of Our Footprint1) Geographic Footprint Key Value Drivers Unique Customer Experience Robust Local & National Network Consistent Execution of Financial and Operational Goals Solid and Improving Balance Sheet Position 6 Unique Customer Experience •Big
